DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the After Final filed 4/18/2022. Claims 1-6 and 8-11 are currently pending. Claim 1 has been amended. The cancelation of claim 7 is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 5/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16/763044 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest reference, Zagnoni (EP 1067048 A1), as modified by Krischer (US 8016103 B2) in the manner set forth in the Office Action dated 1/18/2022, teaches a machine comprising a feed plane, a plurality of pulleys connected on two shafts driven independently by a first and a second motor, two pairs of chains or belts, a plurality of carriages, a control unit, and a transfer device. However, Zagnoni, as modified by Krischer, does not teach that each carriage comprises two head ends connected to a plurality of upper transversal tubes; at least two half heads connected to the upper tubes; and a head forming a part of a tooth and connected at least to a pair of lower tubes in such a way as to allow the head a sliding adjusting along the pair of lower tubes. Furthermore, it is not clear how, Zagnoni could be further modified such that the above lacking limitations could be met without substantial modification to Zagnoni.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
5/4/2022